THIRD AMENDMENT, dated as of August 20, 2007 (this “Amendment”) to the Credit
Agreement (2006-B), dated as of December 15, 2006 (as amended by the First
Amendment dated as of January 22, 2007 and the Second Amendment dated as of
April 5, 2007 and as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among AIRCASTLE LIMITED, an
exempted company organized and existing under the laws of Bermuda (“Parent”),
AIRCASTLE HOLDING CORPORATION LIMITED, an exempted company organized and
existing under the laws of Bermuda (“AHCL”), AIRCASTLE IRELAND HOLDING LIMITED a
limited liability company incorporated in Ireland (“AIHL”, and together with
AHCL, the “Borrowers”), JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”) and certain lenders from time to time parties
thereto.  Capitalized terms used but not otherwise defined in this Amendment
shall have the meanings set forth in the Credit Agreement and the rules of
interpretation set forth therein shall apply to this Amendment.


W I T N E S S E T H:


WHEREAS, Parent, the Borrowers, the Lenders and the Administrative Agent are
parties to the Credit Agreement;
 
WHEREAS, the Borrowers have requested that the Lenders amend the Credit
Agreement, as more fully described herein; and
 
WHEREAS, the Lenders are willing to agree to such amendment, but only upon the
terms and subject to the conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:


1.  Amendment to Section 1.1 of the Credit Agreement.  Subsection 1.1 of the
Credit Agreement is hereby amended by deleting the definition “Stated
Termination Date” in its entirety and substituting in lieu thereof the following
new definition:
 
“Stated Termination Date” means June 15, 2008.
 
2.  Conditions to Amendment Effective Date.  This Amendment shall become
effective upon the date (the “Amendment Effective Date”) when the following
conditions are satisfied:
 
(a)  Counterparts.  The Administrative Agent shall have received counterparts of
this Amendment, duly executed and delivered by Parent, the Borrowers and the
Lenders;
 
(b)  No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the transactions contemplated
herein; and
 
(c)  Representations and Warranties.  Each of the representations and warranties
made by the Credit Parties in or pursuant to the Loan Documents shall be true
and correct in all material respects on and as of the date hereof, before and
after giving effect to the effectiveness of this Amendment, as if made on and as
of the date hereof, except to the extent such representations and warranties
expressly relate to a specific earlier date, in which case such representations
and warranties were true and correct as of such earlier date.
 
Third Amendment


--------------------------------------------------------------------------------


3.      Fees and Expenses.  The Borrower shall pay all fees, costs and expenses
in connection with the Amendment and the transactions contemplated thereby,
together with the reasonable legal fees and expenses of the Administrative
Agent.
 
4.  Continuing Effect of Loan Documents.  This Amendment shall not constitute an
amendment or waiver of any provision of the Credit Agreement not expressly
referred to herein and shall not be construed as an amendment, waiver or consent
to any further or future action on the part of the Credit Parties that would
require an amendment, waiver or consent of the Lenders or Administrative
Agent.  Except as expressly amended hereby, the provisions of the Credit
Agreement are and shall remain in full force and effect.
 
5.  Counterparts.  This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts (including by facsimile), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.
 
6.  Severability.  Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
7.  Integration.  This Amendment and the other Loan Documents represent the
agreement of the Credit Parties, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.
 
8.  GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
Third Amendment


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

  AIRCASTLE LIMITED, as Parent          
 
By:
/s/ Ron Wainshal       Name:  Ron Wainshal       Title:    CEO           

 

  AIRCASTLE HOLDING CORPORATION LIMITED, as Borrower          
 
By:
/s/ Ron Wainshal       Name:  Ron Wainshal       Title:   Chairman/CEO         
 

 

  AIRCASTLE IRELAND HOLDING LIMITED, as Borrower          
 
By:
/s/ Ron Wainshal       Name: Ron Wainshal        Title:   Managing Director    
     

 

--------------------------------------------------------------------------------


 

  JPMORGAN CHASE BANK, N.A.,  as Agent and as a Lender          
 
By:
/s/ Matthew H. Massie       Name:  Matthew H. Massie       Title:    Managing
Director          

 

--------------------------------------------------------------------------------


 

  BEAR STEARNS CORPORATE LENDING INC., as a Lender          
 
By:
/s/ Victor Bulzacchelli       Name:  Victor Bulzacchelli        Title:    Vice
President          

 
 
 

--------------------------------------------------------------------------------

 
 

  CITICORP NORTH AMERICA, INC.,          
 
By:
/s/ Gaylord C. Holmes       Name:  Gaylord C. Holmes        Title:    Vice
President and Director           